Order providing for substitution of attorney in an action to recover damages for personal injuries modified by striking from the second ordering paragraph the words “ in the sum of $200.00 ” and substituting therefor the words “in a sum equal to 15%.” As so modified the order, in. so far as appealed from, is affirmed, without costs. The original attorney waived in open court his right to have Ms compensation fixed on a lump sum basis. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.